 In the Matter of ARMOUR AND COMPANYandPACKINGHOUSE WORKERSORGANIZING CoDIi1I1rTEE, LOCAL No. 15, AFFILIATED WITH THE CON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-5132.-Decided April 38, 19413Mr. Paul E. Blanchard,of Chicago, Ill., for the company.Messrs.H. C. Fremming'andRalph Balier,both of Kansas City,Mo., for the P. W. O. C.Messrs. Eric B. BjurmanandJ. G. Campbell,both of Kansas, City,Mo., for the I. A. M.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONISTATEMENT OF THE CASEUpon petition duly filed by Packinghouse Workers OrganizingCommittee, District No. 4,1 affiliated with the Congress of IndustrialOrganizations, herein called the P.W. O. C., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Armour and Company, Kansas City, Kansas, hereincalled the Company, the National Labor Relations Board consoli-dated the petition herein with a petition filed by the P. W. O. C.covering other employees of the Company,2 and provided for an ap-propriate hearing upon clue notice before John A.Weiss, TrialExaminer.Said hearing was held at Kansas City, Missouri, onApril 7, 1943.The Company, the P. W. O. C., and InternationalAssociation of Machinists, Kansas City Lodge,No. 92, affiliated withtheAmerican Federation of Labor, herein called the I. A. M.,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The P. W. O. C. moved,' without ob-jection, that the instant proceeding be severed from Case No. R-5131, °in order that the `Board might proceed 'with the issuance of a de-1By motion granted at the hearing, Local No 15 was substituted for District No. 48CaseNo. R-513149 N. L. R. B, No 26.195531647-43-col 44-14 1 196DECISIONS OF NATIONAL LABOW RiELATIONS BOARDcision in the instant case.The Trial Examiner referred the motionto the Board.The motion is hereby granted, and the proceedingsare hereby severed.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArmour and Company, an Illinois corporation with its princi-pal office and place of business in Chicago, Illinois, is engagedin, the slaughtering, processing, and packing of livestock products.Since June 1917 it has been qualified to do business in the StateofKansas and maintains a plant at Kansas City, Kansas, whichisengaged in the slaughtering, processing, and packing of live-stock products.We are concerned herein with the operations ofthe' Kansas City plant.All of the livestock slaughtered in theKansas City plant are purchased in stockyards located in KansasCity, Missouri.The total production of products of livestock slaugh-tered at the Kansas City plant during the year 1942 was in excessof 500,000,000 pounds, having a total value in excess of $45,000,000,of which more than 75 percent was distributed to points outsidethe State of Kansas.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPackinghouse Workers `Organizing Committee, Local No. 15, is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.International Association of Machinists, Kansas City Lodge No.92, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 21, 1938, the Board certified the I. A. M. as theexclusive bargaining representative of the machinists and machin-ists' helpers of the Company at its.Kansas City plant.3The P. W.'O. C. is at the present time recognized by the Company in a con-tract as the exclusive representative of all its production and main-tenance employees with the exception of foremen, assistant fore-aMatter of Armour & CompanyandInternationalAssociationofMachinists,Local 9$,5 N. L. R.B. 535 at 540. ARMOR AND COMPANY197men,'machinistsand machinists' helpers, plant clerk S,4 plant police,truck drivers, and employees in the wholesale market.On or aboutDecember 2, 1942, the P. W. O. C. notified the Company that itrepresented a majority of the machinists and machinists' helpersat the Kansas City plant.The Company replied that it was un-willing to bargain with the P. W. O. C. with regard to these em-ployees until it has been certified by the Board.A statement of the Field Examiner, introduced into evidence at,the hearing, indicates that the P.W. O. C. and the I. A. M. eachrepresents a substantial number of the machinists and machinists'helpers.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATEUNIT; TFIE DETERMINATION OF REPRESENTATIVESThe P. W. O. C. seeks to include within the, unit of employees of theCompany which it already represents the machinists and machinists'helpers who have previously been established as a separate appropriateunit.However, the P. W. O. C. does not seek an election covering theentire group, but desires to have an election ordered by the Boardconfined to the machinists and machinists' helpers to determine whetherthese employees desire to be included with the production and main-tenance group for the purposes of collective bargaining.We are of the opinion and find that this group which the P. W. O. C.desires to have added to the production and maintenance unit mayproperly form part of said unit if the employees so desire. In viewof the absence of any question concerning representation `among theemployees in the original production and maintenance unit, we shalldirect an election only among the machinists and machinists' helperswherein a question concerning representation has arisen. If the em-ployees in this voting group select the P. W. O. C., they will havethereby indicated their desire to be included in a unit with the generalproduction and maintenance group and will be part of such unit. If,however, these employees choose the I. A. M. as their bargaining repre-sentative, they shall continue to constitute a separate and distinct unit.i*The plant clerks are the subject of Case No.R-5131.The Field Examiner reported that the P.W 0 C. submitted 24 dues-payment cards,of which 15 bore the names of persons appearing on the Company's pay roll of January23, 1943.The I. A. M submitted an affidavit of its business agent containing the namesof 7 persons as members in good standing as of January 28, 1943.§ix of the namesappearing on this affidavit also appear on the above-mentioned pay roll.The names of2 employees appear both on the affidavit submitted by the I. A. M and the dues-paymentcards submitted by the P. W. O.C.There are about 25 persons classified as machinistsor machinists'helpers. 198DEICTSION'S,OF NATIONAL LABOR RELATIONSBOARDWe shall, accordingly, direct thatthe question concerning reprqenta-tion which has arisen be resolved by an election by secret ballot amongthe machinists and machinists' helpers, exclusive of supervisors, em-ployed at the Kansas City plant of the Company, who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour and Com-pany, Kansas City, Kansas, an election by secret ballot shall be con-ducted as-early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervisiolt of theRegional Director for the Seventeenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among the ma-chinists and machinists' helpers of the Company who were employedduring the, pay-roll period immediately preceding the date of thisDirection, including any such employees who did not work during saidpay-roll period because they were ill or on vacation or "temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingsupervisors and any who have since quit or been discharged for cause,to determine whether they desire to be represented by PackinghouseWorkers Organizing Committee, Local No. 15, affiliated with theCongress of Industrial Organizations, or by International Associa-tion of-,Machinists, Kansas City, Lodge No. 92, affiliated with the Amer-ican Federation of Labor, for the purposes of collectivebargaining, orby neither.0